 

Exhibit 10.1

 

LIQUIDMETAL TECHNOLOGIES, INC.

30452 Esperanza

Rancho Santa Margarita, California 92688

 

September 13, 2013

 

[Insert name]

[insert address]

 

Re:     Change of Control Agreement

 

Dear [insert name]:

 

WHEREAS the Board of Directors (the “Board”) of Liquidmetal Technologies, Inc.
(the “Company”) has determined that it is in the best interests of the Company
and its stockholders for the Company to agree to provide benefits to those
executives, including yourself, who are responsible for the policy-making
functions of the Company and the overall viability of the Company’s business, in
the event that such executives should leave the employ of the Company under the
circumstances described below; and

 

WHEREAS, the Company recognizes that circumstances may arise in which a
potential change in control of the Company arises, through proposed acquisition
or otherwise, thereby causing a potential conflict of interest between the
Company’s needs for you to remain focused on the Company’s business and for the
necessary continuity in management prior to and following a change in control,
and your reasonable personal concerns regarding future employment with the
Company and economic protection in the event of loss of employment as a
consequence of a change in control; and

 

WHEREAS the Board believes it important, should the Company receive proposals
from third parties with respect to its future, to enable you, without being
influenced by the uncertainties of your own employment situation and in addition
to your regular duties, to assess and advise the Board whether such proposals
would be in the best interest of the Company and its stockholders and to take
such other action regarding such proposals as the Board might determine to be
appropriate; and

 

WHEREAS the Board also wishes to demonstrate to executives of the Company that
the Company is concerned with welfare of its executives and intends to see that
loyal executives are treated fairly.

 

NOW, THEREFORE, to assure the Company that it will have your continued
dedication and the availability of your advice and counsel notwithstanding the
possibility or occurrence of a change of control of the Company, and to induce
you to remain in the employ of the Company, and for other good and valuable
consideration, the Company hereby agrees with you as follows in this Change of
Control Agreement (this “Agreement”):

 

 
 

--------------------------------------------------------------------------------

 

 

1.             Severance Benefits. In the event that: (i) a Change of Control is
consummated, (ii) your employment with the Company is thereafter terminated by
the Company for any reason other than for Cause or you terminate your employment
with the Company for Good Reason, and (iii) such termination occurs on or before
the first (1st) anniversary of the date on which the Change of Control is
consummated (a “Qualified Termination”), then the Company will pay you a lump
sum in cash equal to twelve (12) months of your current annual base salary at
the date of such termination (the “Severance Payment”). The Severance Payment
shall be paid to you, net any applicable tax or other legally required
withholdings, within three (3) business days after the effective date of your
termination of employment.

 

2.             Definitions. Certain words or phrases that are initially
capitalized or within quotation marks shall have the meanings provided in this
Section 2 and as provided elsewhere herein. For purposes of this Agreement, the
following definitions apply:

 

2.1     “Cause” shall mean (i) your commission of fraud, embezzlement, or other
similar dishonesty or unlawful conduct with respect to Company or your
employment, (ii) committing, pleading guilty, nolo contendre or no contest (or
their equivalent) to, entering into a pretrial intervention or diversion program
regarding, or conviction of, a felony or any crime or act involving moral
turpitude, fraud, dishonesty, or misrepresentation, (iii) committing any act
which could reasonably adversely affect or impact to a material degree the
interests of the Company or in some manner materially injure the reputation,
business, or business relationships of the Company, (iv) your failure or
inability to adequately perform your duties for, or responsibilities to, the
Company after notice from the Board or the Chief Executive Officer setting forth
in reasonable detail the nature of such failure, which failure shall not have
been remedied by you within ten (10) days of receiving such notice, or (v) any
material breach by you of your Employee Obligation Agreement, as defined below.
Any act, or failure to act, that is within authority given pursuant to a
resolution duly adopted by the Board or based on the advice of counsel of the
Company shall not provide a basis for termination for Cause hereunder.

 

2.2     “Change of Control” shall be deemed to take place if hereafter (i) any
person, entity, or “group” (as described in Rule 13d-5(b)(1) promulgated under
the Securities Exchange Act of 1934, as amended), other than an affiliate or
subsidiary of the Company or an employee benefit plan established or maintained
by the Company, a subsidiary of the Company, or any of their respective
affiliates, acquires more than 50.0% of the combined voting power of the
Company’s then outstanding securities; (ii) the consummation of (A) a merger or
consolidation of the Company with or into another corporation unless, after
giving effect to such transaction, the stockholders of the Company immediately
prior to such transaction own more than 50% of the aggregate voting power of the
Company or the successor entity of such transaction, or (B) a sale or
disposition of all or substantially all of the Company’s assets; or (iii) if
during any period of two (2) consecutive years, individuals who at the beginning
of such period constitute the board of directors of the Company (the “Continuing
Directors”) cease for any reason to constitute at least a majority thereof;
provided that any individual whose election or nomination for election as a
member of the board of directors of the Company was approved by a vote of at
least a majority of the Continuing Directors then in office shall be considered
a Continuing Director.

 

 
2

--------------------------------------------------------------------------------

 

 

2.3     “Good Reason” means (i) the failure of the Company to pay your salary at
no less than the rate in effect immediately prior to the Change of Control, (ii)
the assignment of you to a position, responsibilities, authority level, or
duties of a materially lesser status or degree of responsibility than your
position, responsibilities, authority level, or duties immediately prior to your
Change of Control, or (iii) your transfer to a work site more than twenty-five
mile distant from your work site immediately prior to the Change of Control, in
each case without your consent; provided that, in each case, the Company shall
have been given written notice by you describing in reasonable detail the
occurrence of the event or circumstance for which you believe you may resign for
Good Reason within fifteen (15) business days of when you first learn of the
first occurrence thereof and the Company shall not have cured such event or
circumstance within fifteen (15) business days after the Company’s receipt of
such notice.

 

2.4     “Person” means an individual, a corporation, an association, a
partnership, an estate, a trust or other entity or organization (including a
“group” as defined in Section l3(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended), other than the Company or any of its subsidiaries or
affiliates.

 

3.             Assignment. Neither the Company nor you may make any assignment
of this Agreement or any interest herein, by operation of law or otherwise,
without the prior written consent of the other; provided, however, that the
Company may assign its rights and obligations under this Agreement without your
consent in the event that the Company shall hereafter effect a reorganization,
or consolidate with, or merge into any Person or transfer all or substantially
all of its property or assets to any Person, but only to such Person. This
Agreement shall inure to the benefit of and be binding upon the Company, its
successors (including without limitation any transferee of all or substantially
all of its property or assets) and permitted assigns.

 

In the event of any merger, consolidation or sale of assets as described above,
references to the Company in this Agreement shall, unless the context suggests
otherwise, be deemed to mean the entity resulting from such merger or
consolidation or the acquirer of such assets of the Company.

 

4.             Notices. Any and all notices, requests, demands, acceptances,
appointments and other communications provided for by this Agreement shall be in
writing and shall be effective when actually delivered in person, sent by
telecopy or similar teletransmission with confirmation of transmission or, if
mailed, five (5) days after having been deposited in the United States mail,
postage prepaid, registered or certified, and addressed to you at your last
known address on the books of the Company or, in the case of the Company,
addressed to its principal place of business, attention of Chief Executive
Officer, or to such other address as either party may specify by notice to the
other actually received.

 

5.             At-Will Employment. By signing this Agreement, you acknowledge
and agree that nothing in this Agreement shall be construed as creating any
obligation by the Company or any subsidiary or affiliate thereof to employ you
for a specified term or to continue you employment. Unless otherwise
specifically set forth in another written agreement between you and the Company,
your employment with the Company, is solely on an “at-will” basis, and therefore
your employment may be terminated by the Company at any time and for any reason.

 

6.             Compliance with [Employee Obligation Agreement]. By signing this
Agreement, you agree and acknowledge that the 2013 Employee Obligation Agreement
that you previously entered into with the Company (the “Employee Obligation
Agreement”) shall at all times remain in full force and effect in accordance
with the terms thereof, and nothing set forth in this Agreement shall modify,
waive, or alter any provision of such agreement.

 

 
3

--------------------------------------------------------------------------------

 

 

7.             Acceleration of Option Vesting. Immediately upon a Qualified
Termination and notwithstanding anything in any Option Award Agreement to the
contrary, all stock options subject to any Option Award Agreement shall, to the
extent not then already vested and excluding any options that have on such date
already expired or been terminated, automatically and immediately vest upon the
date of the Qualified Termination and shall thereafter be exercisable in
accordance with the terms and provisions of the applicable Option Award
Agreement. The term “Option Award Agreement” means any agreement in effect prior
to the date of this Agreement whereunder you have been granted options to
purchase shares of common stock of the Company, and the provisions set forth in
the preceding sentence shall constitute an amendment to each Option Award
Agreement held by you.

 

8.             Compliance with 409A. This Agreement is intended to conform in
all respects to the requirements under Section 409A of the Internal Revenue Code
of 1986, as amended (“Section 409A”). Accordingly, this Agreement shall be
interpreted, construed, administered and applied in a manner as shall meet and
comply with the requirements of Section 409A, and the Board may amend this
Agreement in its discretion and without your consent to the minimum extent
necessary so as to comply with any such requirement. Any reference in this
Agreement to Section 409A, or any subsection thereof, shall be deemed to mean
and include, to the extent then applicable and then in force and effect (but not
to the extent overruled, limited or superseded), published rulings, notices and
similar announcements issued by the Internal Revenue Service under or
interpreting Section 409A and regulations (proposed, temporary or final) issued
by the United States Secretary of the Treasury under or interpreting Section
409A.

 

9.             Miscellaneous. The headings and captions in this Agreement are
for convenience of reference only and in no way define or describe the scope of
content of any provision of this Agreement. This Agreement contains the entire
agreement of the parties and supersedes all prior agreements and understandings,
written or oral, with respect to the subject matter hereof. This Agreement may
not be modified, waived or discharged unless such modification, waiver or
discharge is agreed to in a writing signed by you and such officer as may be
specifically designated by the Board. The validity, interpretation, construction
and performance of this Agreement shall be governed by the domestic substantive
laws of the State of California without giving effect to any choice or conflict
of laws provision or rule that would cause the application of the domestic
substantive laws of any other jurisdiction. This Agreement may be executed in
two or more counterparts, each of which shall be an original and all of which
together shall constitute one and the same instrument. If any term or other
provision of this Agreement is invalid, illegal or incapable of being enforced
by any rule of law, or public policy, all other conditions and provisions of
this Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner adverse to any party. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the fullest extent possible.

 

 
4

--------------------------------------------------------------------------------

 

 

If you are in agreement with the foregoing, please so indicate by signing and
returning to the Company the original of this Agreement, whereupon this
Agreement shall constitute a binding agreement between you and the Company.

 

The second copy is for your records.

 

 

Very truly yours,

 

LIQUIDMETAL TECHNOLOGIES , INC.

 

 

       

 

By:                                                                        

 

 

Name:                                                                   

 

 

Title:                                                                     



 

 

 

ACCEPTED AND AGREED:

 

 

Signature:                                                                    

 

 

Printed Name:                                                              

 

 

Dated:                                                                           

 

 

5